Citation Nr: 0630114	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-05 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for right knee arthritis with limitation of motion.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee instability.


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs

WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from June 1958 to June 1962. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of January 2003 and July 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

In August 2006, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2003 rating decision, the RO service-connected 
right knee arthritis, assigning a 30 percent disability 
rating effective October 11, 2002.  During the course of this 
appeal, the RO rated the veteran separately for right knee 
instability in a July 2004 rating decision, assigning a 10 
percent disability rating effective October 11, 2002.  In 
statements and at his August 2006 hearing, the veteran and 
his wife testified that the instability is worse than 
contemplated by the 10 percent rating.  However, there is not 
a current VA examination of record addressing the right knee 
instability.  

Additionally, the August 2005 VA examination did not address 
the DeLuca factors as they relate to both flexion and 
extension, as is required by VAOPGCPREC 9-2004 (Sept. 17, 
2004) (the VA Office of General Counsel held that separate 
ratings may be assigned when a veteran meets the requirements 
for a zero percent or higher evaluation under both Diagnostic 
Code 5260 (flexion) and 5261 (extension)), see also VA Fast 
Letter 04-22 (Oct. 1, 2004), DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Accordingly, the case is REMANDED for the following action:

1. All current medical records should be 
obtained and associated with the claims 
folder.  If the records are not 
available, documentation should be noted 
in the claims file. 

2. The RO/AMC should schedule the 
veteran for a VA examination to 
ascertain the nature, extent, and 
current severity of his right knee 
disability.  The claims folder should 
be made available to the examiner 
pursuant to conduction and completion 
of the examination.  

The examiner should determine if 
instability exists, and if so, the 
degree of any associated instability 
should be characterized in terms of 
slight, moderate, or severe.  

The examination must include complete 
range of motion studies, to include 
flexion and extension.    Additionally, 
the examiner should determine whether 
the right knee exhibits weakened 
movement, instability, excess 
fatigability, or incoordination on 
flexion and extension; and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups.  This determination 
should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups.  Explanation for 
all opinions should be provided; 
including a discussion of evidence 
relied on for opinions.   

3. After undertaking any other 
development deemed essential in 
addition to that specified above, the 
RO should re-adjudicate the veteran's 
claim. If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify 
the veteran of all relevant actions 
taken on his claim for benefits, and 
summarize the evidence and discussion 
of all pertinent regulations to include 
the provisions of 38 C.F.R. section 
3.655.  He should also be afforded the 
opportunity to respond to the SSOC 
before the claim is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



